DETAILED ACTION
This office action is a response to the application 17/024,976 filed on September 18, 2020.
Claims 48-67 are pending.
Claims 48-67 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,791,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims which are anticipated by of US 10,791,510.

Present Claims
US 10,791,510
48. (New) A method for classifying access points (APs), the method comprising: automatically classifying a set of APs based on an AP attribute of each AP in the set of APs; determining, based on the automatic classification, that a first subset of APs in the set of APs are classified into a first class; configuring the first subset of APs with a configuration parameter; measuring performance of the first subset of APs based on a performance metric of the set of APs; determining, based on the automatic classification, that a second subset of APs in the set of APs are classified into the first class; and automatically recommend a recommended configuration parameter for the 
determining, based on the automatic classification, that a third subset of APs in the set of APs are classified into a second class; automatically determining a second recommended configuration setting for the third subset of APs; and automatically determining a joint recommended configuration setting for both the first and third subsets of APs, wherein the first subset of APs and the third subset of APs operate in overlapping wireless space.

instructions to automatically determine a second recommended configuration setting for the first subset of APs, wherein the second recommended configuration setting is determined based on a passive approach, comprising: instructions to evaluate performance data with respect to configuration settings that have been applied to the second subset of APs to automatically determine the second recommended configuration setting for the first subset of APs.

 determine, based on the automatic classification, that a third subset of APs in the set of APs are classified into a second class; automatically determine a second recommended configuration setting for the third subset of APs; and automatically determine a joint recommended configuration setting for both the first and third subsets of APs, wherein the first subset of APs and the third subset of APs operate in overlapping wireless space.



Regarding Claims 48-67, Claims 1-23 of U.S. Patent No. 10,791,510 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 48, 59 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. U.S. Patent Application Publication 2006/0153153, hereinafter Bhagwat, in view of Saha et al. U.S. Patent Application Publication 2015/0341211, hereinafter Saha.

Regarding Claim 48, Bhagwat discloses a method for classifying access points (APs) (Paragraph [0091] discloses the classification process includes classifying the APs into three categories), the method comprising: 
automatically classifying a set of APs based on an AP attribute of each AP in the set of APs (Bhagwat, para. 0088 discloses step 216 classifies automatically, using a classification 
determining, based on the automatic classification, that a first subset of APs in the set of APs are classified into a first class (Bhagwat, Para. 0010 discloses the step 402 is to classify, using a classification process, the APs in the active AP list into at least three categories, 
configuring the first subset of APs with a configuration parameter; measuring performance of the first subset of APs based on a performance metric of the set of APs; determining, based on the automatic classification, that a second subset of APs in the set of APs are classified into the first class (Bhagwat, para. 0123 discloses of the legitimacy test works by inferring one or more features of an AP via analysis of the packets captured by the sniffer and comparing them with the one or more features of the allowed APs. If the discrepancy is detected, said AP is inferred to be disallowed. One or more features of an AP can be inferred by analyzing one or more beacon packets transmitted by the AP. These features include but not limited to vendor information (indicated by the first three bytes of the MAC address of the AP), observed beacon interval and values of various fields (according to basic 802.11 and its enhancements including 802.11e, 802.11i, 802.11k and others) in the beacon packet such as beacon interval, SSID, capabilities information, radio parameters, security settings, various information elements (IEs) etc. Some other features of an AP can be inferred by analyzing the sequence of packets flowing between the AP and a wireless station. The flow of authentication and association procedure can be monitored by the sniffer to determine if it is consistent with that of an allowed AP. The flow of authentication and association procedure may conform to technologies such as wired equivalent privacy (WEP), wireless protected access (WPA), temporal key integrity protocol (TKIP), robust security network (RSN), extensible authentication protocol (EAP), and the like. The feature set of allowed APs can be provided to the intrusion detection system by the network administrator). 

However, Saha more specifically teaches automatically recommend a recommended configuration parameter for the second subset of APs based on the performance of the first subset of APs (Figure 11 and 12; Paragraph [0081-0089] Disclose the best fit model for a selected subset of access points which are classified to a specific group location. Utilizing the predictive model variables are analyzed during the test session to determine the best configuration with their impact on the access points. The configuration circuit 168 may adjust the controllable parameter according to a user-selected a geographical region. According to an example, the configuration circuit is to generate an access point instruction, including the controllable parameter, to send to each of the plurality of access points via the interface circuit, and each access point includes a controller to receive the instruction and locally set the controllable parameter according to the instruction. The performance of the access point may be tracked after deploying the adjusted controllable parameter on the model to determine if the model needs to be updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat with the teachings of Saha. Saha provides a solution in which a device analyzer is configured to calculate a dependent variable for the performance of access points and calculate independent variables that impact the dependent variable based on the real-time access point data received from the access points which ensures that the performance of access points in a network is optimized by providing a 

Regarding Claim 59, Bhagwat discloses a non-transitory machine-readable storage medium comprising instructions executable by a processor of a computing device for classifying access points (APs) (Bhagwat, para. 0075 discloses a processor in CPU 1701. Para. 0232 is discloses a computer system. Para. 0233 disclose a processor based computer. Para. 0091 discloses the classification process includes classifying the APs into three categories: authorized, rogue and external. An "authorized AP" refers to the AP allowed by the network administrator (e.g. APs 113A, 113B and 116), a "rogue AP" refers to the AP not allowed by the network administrator, but still connected to the network segment to be protected (e.g. AP 119), and an "external AP" refers to the AP not allowed by the network administrator, but not connected to the network segment to be protected (e.g. AP 121). The external AP can be neighbor's AP connected to neighbor's network, an AP connected to a different segment of the LAN), the machine-readable storage medium comprising: 
instructions to build a classification model that is to classify a set of APs into a set of class labels (Bhagwat, para. 0088 discloses step 216 classifies automatically, using a classification process, a portion of information associated with the monitoring of the wireless activity.  Para. 0091 discloses the classification process includes classifying the APs into three categories: authorized, rogue and external. An "authorized AP" refers to the AP allowed by the network administrator (e.g. APs 113A, 113B and 116), a "rogue AP" refers to the AP not allowed by the network administrator, but still connected to the network segment to be protected 
instructions to automatically classify, using the classification model, the set of APs based on at least one AP attribute of each AP in the set of APs (Bhagwat, Para. 0010 discloses the step 402 is to classify, using a classification process, the APs in the active AP list into at least three categories, “authorized", "rogue" and "external. A set of “authorized", AP’s can be classify into a first class); 
instructions to determine, based on the automatic classification, that a first subset of APs in the set of APs are classified into a same class (Bhagwat, Para. 0010 discloses the step 402 is to classify, using a classification process, the APs in the active AP list into at least three categories, 
instructions to configure the first subset of APs with a configuration parameter; instructions to measure performance of the first subset of APs based on a performance metric of the set of APs; instructions to determine, based on the automatic classification, that a second subset of APs in the set of APs are classified into the same class (Bhagwat, para. 0123 discloses of the legitimacy test works by inferring one or more features of an AP via analysis of the packets captured by the sniffer and comparing them with the one or more features of the allowed APs. If the discrepancy is detected, said AP is inferred to be disallowed. One or more features of an AP can be inferred by analyzing one or more beacon packets transmitted by the AP. These features include but not limited to vendor information (indicated by the first three bytes of the MAC address of the AP), observed beacon interval and values of various fields (according to basic 802.11 and its enhancements including 802.11e, 802.11i, 802.11k and others) in the beacon packet such as beacon interval, SSID, capabilities information, radio parameters, security settings, various information elements (IEs) etc. Some other features of an AP can be inferred by analyzing the sequence of packets flowing between the AP and a wireless station. The flow of authentication and association procedure can be monitored by the sniffer to determine if it is consistent with that of an allowed AP. The flow of authentication and association procedure may conform to technologies such as wired equivalent privacy (WEP), wireless protected access (WPA), temporal key integrity protocol (TKIP), robust security network (RSN), extensible authentication protocol (EAP), and the like. The feature set of allowed APs can be provided to the intrusion detection system by the network administrator). 

However, Saha more specifically teaches instructions to automatically recommend a recommended configuration parameter for the second subset of APs based on the performance of the first subset of APs (Figure 11 and 12; Paragraph [0081-0089] Disclose the best fit model for a selected subset of access points which are classified to a specific group location. Utilizing the predictive model variables are analyzed during the test session to determine the best configuration with their impact on the access points. The configuration circuit 168 may adjust the controllable parameter according to a user-selected a geographical region. According to an example, the configuration circuit is to generate an access point instruction, including the controllable parameter, to send to each of the plurality of access points via the interface circuit, and each access point includes a controller to receive the instruction and locally set the controllable parameter according to the instruction. The performance of the access point may be tracked after deploying the adjusted controllable parameter on the model to determine if the model needs to be updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat with the teachings of Saha. Saha provides a solution in which a device analyzer is configured to calculate a dependent variable for the performance of access points and calculate independent variables that impact the dependent variable based on the real-time access point data received from the access points which ensures that the performance of access points in a network is optimized by providing a 

Regarding Claim 65, Bhagwat discloses a system comprising: a server computing device (Bhagwat, para. 0075 discloses sniffer 122 have a processor 1701. Para. 0071 discloses a security monitoring system can protect LAN 101 from any type of unauthorized user (i.e., unauthorized AP or unauthorized station).  The sniffer 122 can be connected to LAN 101 via a connection port (e.g. connection port 123A/123B).  The sniffer 122 can be connected to LAN 101 using a wireless connection. Para. 0072 discloses the sniffer 122 is able to monitor wireless activity in a subset of the selected geographic region. Para. 0076 discloses the sniffer 122 can be built using a hardware platform similar to that used to build an AP. The radio transmit interface could also be used by the sniffer 122 for active probing which involves transmission of test signals) to: 
build a classification model that is to classify a set of access points (APs) into a set of class labels; automatically classify, using the classification model, the set of APs based on at least one AP attribute of each AP in the set of APs (Bhagwat, para. 0088 discloses step 216 classifies automatically, using a classification process, a portion of information associated with the monitoring of the wireless activity.  Para. 0091 discloses the classification process includes classifying the APs into three categories: authorized, rogue and external. An "authorized AP" refers to the AP allowed by the network administrator (e.g. APs 113A, 113B and 116), a "rogue AP" refers to the AP not allowed by the network administrator, but still connected to the network segment to be protected (e.g. AP 119), and an "external AP" refers to the AP not allowed by the 
determine, based on the automatic classification, that a first subset of APs in the set of APs are classified into a same class, wherein the first subset of APs comprises a first AP (Bhagwat, Para. 0010 discloses the step 402 is to classify, using a classification process, the APs in the active AP list into at least three categories, “authorized", "rogue" and "external. A set of “authorized", AP’s can be classified into a same class); 
configure the first subset of APs with a configuration parameter; measure performance of the first subset of APs based on a performance metric of the set of APs; determine, based on the automatic classification, that a second subset of APs in the set of APs are classified into the same class (Bhagwat, para. 0123 discloses of the legitimacy test works by inferring one or more 
Bhagwat discloses classification of access points and determination of radio parameters as well as briefly disclosing testing but fails to explicitly disclose automatically recommend a recommended configuration parameter for the second subset of APs based on the performance of the first subset of APs.
However, Saha teaches automatically recommend a recommended configuration parameter for the second subset of APs based on the performance of the first subset of AP (Access point manager of Figure 1, 11 and 12; Paragraph [0081-0089] Disclose the best fit model for a selected subset of access points which are classified to a specific group location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat with the teachings of Saha. Saha provides a solution in which a device analyzer is configured to calculate a dependent variable for the performance of access points and calculate independent variables that impact the dependent variable based on the real-time access point data received from the access points which ensures that the performance of access points in a network is optimized by providing a data aggregator to quickly and efficiently monitor, aggregate, and summarize a vast amount of real-time access point data to create a continually updated network analytic record (Saha Paragraph [0021-0023 and 0093]).

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view of Saha as applied to claim 50 above, and further in view of Lee et al. U.S. Patent Application Publication 2013/0142183, hereinafter Lee.

Regarding Claim 50, Bhagwat in view of Saha disclose the method of Claim 48. Bhagwat in view of Saha briefly disclose building a classification model (Bhagwat Paragraph [0092] discloses the classification process can determine if a selected AP is connected to a selected network segment. the network administrator can specify the APs that are allowed to be connected to the selected network segment. Paragraph [0106] all or a subset of the APs. The classification process includes automatically detecting whether an AP is connected to the network segment; Paragraph [0123] discloses one or more features of an AP can be inferred by analyzing one or more beacon packets transmitted by the AP. These features include but not limited to vendor information (indicated by the first three bytes of the MAC address of the AP), observed beacon interval and values of various fields (according to basic 802.11 and its enhancements including 802.11e, 802.11i, 802.11k and others) in the beacon packet such as beacon interval, SSID, capabilities information, radio parameters, security settings, various information elements (IEs). Para. 0102 teaches when a transmission of a beacon packet from a rogue AP is detected by the sniffer, the corresponding wireless activity is classified as to be denied. When a beacon packet transmission of an external AP or a packet transmission/wireless connection establishment between an external AP and an unauthorized or neighbor's wireless station is detected by the sniffer, the corresponding wireless activity is classified as to be ignored. Also, when a wireless activity associated with an authorized AP and an authorized wireless station is detected by the sniffer, the corresponding wireless activity is classified as to be permitted). 
But fails to explicitly disclose wherein automatically classifying the first set of APs based on the AP attribute of each AP comprises: building a classification model based on training data, wherein the training data comprises information related to a training set of APs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Lee. Lee provides a solution in which positioning of antenna tilts of cells within wireless network can be improved. The customer experience can be improved within wireless environment by grouping target wireless access points and respective neighboring wireless access point within radio network into cluster. The wireless coverage of associated cells can be 

Regarding Claim 51, Bhagwat in view of Saha and Lee disclose the method of Claim 50. Bhagwat in view of Saha and Lee further disclose wherein the information related to the training set of APs comprises information related to the AP attribute of the training set of APs (Bhagwat Paragraph [0123] discloses one or more features of an AP can be inferred by analyzing one or more beacon packets transmitted by the AP. These features include but not limited to vendor information (indicated by the first three bytes of the MAC address of the AP), observed beacon interval and values of various fields (according to basic 802.11 and its enhancements including 802.11e, 802.11i, 802.11k and others) in the beacon packet such as beacon interval, SSID, capabilities information, radio parameters, security settings, various information elements (IEs). Some other features of an AP can be inferred by analyzing the sequence of packets flowing between the AP and a wireless station. The flow of authentication and association procedure can be monitored by the sniffer to determine if it is consistent with that of an allowed AP. The flow of authentication and association procedure may conform to technologies such as wired equivalent privacy (WEP), wireless protected access (WPA), temporal key integrity protocol (TKIP), robust security network (RSN), extensible authentication protocol (EAP), and the like. The feature set of allowed APs can be provided to the intrusion detection system by the network administrator).

Regarding Claim 52, Bhagwat in view of Saha and Lee disclose the method of Claim 50. Bhagwat in view of Saha and Lee further disclose wherein the classification model is built using a clustering technique (Lee Paragraph [0031] teach a method comprises receiving information that is associated with respective wireless access points of a region; selecting, based on a criterion, a target access point of the respective wireless access points; creating a representation of a cluster of access points including the target access point and a neighbor access point of the target access point, and, in response to estimating an impact of making tilt changes to antennas of respective access points of the cluster, determining antenna tilt parameters for the respective access points. Paragraph [0032] teaches a system comprises a screening component configured to receive information indicating wireless conditions of respective wireless access points of a geographical region, select, based on a performance criterion, an access point of the respective wireless access points, and group the access point and another access point of the respective wireless access points into a representation of a cluster of access points. Further, an optimization component can derive antenna tilt values for respective access points of the cluster of the access points in response to a simulation of an application of the antenna tilt values to the respective access points).

Regarding Claim 53, Bhagwat in view of Saha and Lee disclose the method of Claim 50. Bhagwat in view of Saha and Lee further disclose wherein building the classification model based on the training data comprises: generating a set of class labels into which the training set of APs are classified, wherein the set of class labels comprises at least the same class as the first and second subset of APs (Bhagwat Paragraph [0123] discloses one or more features of an AP can be inferred by analyzing one or more beacon packets transmitted by the AP. This method can 
Lee Figure 5 and 6; Paragraph [0031] teach a method comprises receiving information that is associated with respective wireless access points of a region; selecting, based on a criterion, a target access point of the respective wireless access points; creating a representation of a cluster of access points including the target access point and a neighbor access point of the target access point, and, in response to estimating an impact of making tilt changes to antennas of respective access points of the cluster, determining antenna tilt parameters for the respective access points. Paragraph [0032] teaches a system comprises a screening component configured to receive information indicating wireless conditions of respective wireless access points of a geographical region, select, based on a performance criterion, an access point of the respective . 

Claim 54, 58, 61, 63 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view of Saha as applied to claim 48 above, and further in view of Stieglitz et al. U.S. Patent Application Publication 2006/0193284, hereinafter Stieglitz.

Regarding Claim 54, Bhagwat in view of Saha disclose the method of Claim 48. Bhagwat in view of Saha disclose automatic classification wherein the automatic classification is an iterative process (Bhagwat, para. 0088 discloses step 216 can automatically classify, using a classification process, a portion of information associated with the monitoring of the wireless activity. The classification process is directed to at least determining if the wireless activity communicates to at least one of the one or more segments to be protected. The classification process can also determine if the wireless activity is authorized. The classification process can also determine if the wireless activity is associated with a wireless device that masquerades as authorized wireless device. The classification process can also determine if the parameters associated with the wireless activity (e.g. receive signal strength, source address, etc.) are consistent with the baseline. The classification process can generate test signals. Para. 0132, method 800 discloses steps can be added, removed, or interchanged. The incorrect credential test is performed before the correct credential test. Alternative embodiments include often changing 
However, Stieglitz more specifically teaches wherein the automatic classification is an iterative process, comprising: in response to determining that the AP attribute related to an AP in the first set of APs has been updated, automatically re-classifying at least the AP in the first set of APs (Stieglitz, Fig. 4, para. 0089 teach a set of classifications that includes managed APs, friendly APs, and rogue APs. Re-classifying each access point based on at least one function of a second set of at least one property of the access point, the second set of properties including the first set of properties. Para. 0091 discloses the classification into one of a managed AP, a friendly AP, or a rogue of all access points in a managed WLAN system, e.g., the APs in the AP database. Para. 0036 teaches maintaining a database called the configuration database that contains configuration parameters such as the radio plan that assigns frequencies and transmit powers and other configuration parameters such as beacon intervals to the APs under its control. The Configuration Database also includes an AP database that includes information on the managed APs, e.g., a list of the managed APs together with some data related to these APs, such as the location of the APs and the power the APs are able to transmit at, and any classification of the APs. Para. 0052 teaches the MAC address, by configuration, by RSSI, by location, by IP address properties, and so forth, into one of a set of classes, e.g., managed AP’s, friendly APs, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Stieglitz. Stieglitz provides a solution in which the APs classified in a managed wireless network are reclassified dynamically providing improved security (Stieglitz Abstract; Paragraph [0002-0021]).

Regarding Claim 58, Bhagwat in view of Saha disclose the method of Claim 48. Bhagwat in view of Saha fail to explicitly disclose changing the configuration of the first subset of APs from the first configuration parameter to a second configuration parameter, wherein the measuring performance of the first subset of APs comprises measuring performance of the first subset of APs configured with the second configuration parameter.
However, Stieglitz more specifically teaches changing the configuration of the first subset of APs from the first configuration parameter to a second configuration parameter, wherein the measuring performance of the first subset of APs comprises measuring performance of the first subset of APs configured with the second configuration parameter (Stieglitz, Fig. 4, para. 0089 teach a set of classifications that includes managed APs, friendly APs, and rogue APs. Re-classifying each access point based on at least one function of a second set of at least one property of the access point, the second set of properties including the first set of properties. Para. 0091 discloses the classification into one of a managed AP, a friendly AP, or a rogue of all access points in a managed WLAN system, e.g., the APs in the AP database. Para. 0036 teaches maintaining a database called the configuration database that contains configuration parameters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Stieglitz. Stieglitz provides a solution in which the APs classified in a managed wireless network are reclassified dynamically providing improved security (Stieglitz Abstract; Paragraph [0002-0021]).

Regarding Claim 61, Bhagwat in view of Saha disclose the non-transitory machine-readable storage medium of Claim 59. Bhagwat in view of Saha disclose automatic classification wherein the automatic classification is an iterative process ((Bhagwat, para. 0088 discloses step 216 can automatically classify, using a classification process, a portion of information associated with the monitoring of the wireless activity. The classification process is directed to at least determining if the wireless activity communicates to at least one of the one or more segments to be protected. The classification process can also determine if the wireless activity is authorized. The classification process can also determine if the wireless activity is associated with a wireless device that masquerades as authorized wireless device. The classification process can also 
However, Stieglitz more specifically teaches wherein the automatic classification is an iterative process, comprising: in response to determining that the AP attribute related to an AP in the first set of APs has been updated, instructions to automatically re-classify at least the AP in the first set of APs (Stieglitz, Fig. 4, para. 0089 teach a set of classifications that includes managed APs, friendly APs, and rogue APs. Re-classifying each access point based on at least one function of a second set of at least one property of the access point, the second set of properties including the first set of properties. Para. 0091 discloses the classification into one of a managed AP, a friendly AP, or a rogue of all access points in a managed WLAN system, e.g., the APs in the AP database. Para. 0036 teaches maintaining a database called the configuration database that contains configuration parameters such as the radio plan that assigns frequencies and transmit powers and other configuration parameters such as beacon intervals to the APs under its control. The Configuration Database also includes an AP database that includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Stieglitz. Stieglitz provides a solution in which the APs classified in a managed wireless network are reclassified dynamically providing improved security (Stieglitz Abstract; Paragraph [0002-0021]).

Regarding Claim 63, Bhagwat in view of Saha disclose the non-transitory machine-readable storage medium of Claim 59. Bhagwat in view of Saha disclose automatic classification wherein the automatic classification is an iterative process ((Bhagwat, para. 0088 discloses step 216 can automatically classify, using a classification process, a portion of information associated with the monitoring of the wireless activity. The classification process is directed to at least determining if the wireless activity communicates to at least one of the one or more segments to be protected. The classification process can also determine if the wireless activity is authorized. The classification process can also determine if the wireless activity is associated with a wireless device that masquerades as authorized wireless device. The classification process can also determine if the parameters associated with the wireless activity (e.g. receive signal strength, source address, etc.) are consistent with the baseline. The classification process can generate test 
However, Stieglitz more specifically teaches instructions to determine, based on the automatic classification, that the classification of the second subset of APs in the set of APs is changed from the same class to a second class (Stieglitz, Fig. 4, para. 0089 teach a set of classifications that includes managed APs, friendly APs, and rogue APs. Re-classifying each access point based on at least one function of a second set of at least one property of the access point, the second set of properties including the first set of properties. Para. 0091 discloses the classification into one of a managed AP, a friendly AP, or a rogue of all access points in a managed WLAN system, e.g., the APs in the AP database. Para. 0036 teaches maintaining a database called the configuration database that contains configuration parameters such as the radio plan that assigns frequencies and transmit powers and other configuration parameters such as beacon intervals to the APs under its control. The Configuration Database also includes an AP database that includes information on the managed APs, e.g., a list of the managed APs together with some data related to these APs, such as the location of the APs and the power the APs are able to transmit at, and any classification of the APs. Para. 0052 teaches the MAC address, by configuration, by RSSI, by location, by IP address properties, and so forth, into one of a set of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Stieglitz. Stieglitz provides a solution in which the APs classified in a managed wireless network are reclassified dynamically providing improved security (Stieglitz Abstract; Paragraph [0002-0021]).

Regarding Claim 67, Bhagwat in view of Saha disclose the system of Claim 65. Bhagwat in view of Saha disclose automatic classification wherein the automatic classification is an iterative process ((Bhagwat, para. 0088 discloses step 216 can automatically classify, using a classification process, a portion of information associated with the monitoring of the wireless activity. The classification process is directed to at least determining if the wireless activity communicates to at least one of the one or more segments to be protected. The classification process can also determine if the wireless activity is authorized. The classification process can also determine if the wireless activity is associated with a wireless device that masquerades as authorized wireless device. The classification process can also determine if the parameters associated with the wireless activity (e.g. receive signal strength, source address, etc.) are consistent with the baseline. The classification process can generate test signals. Para. 0132, method 800 discloses steps can be added, removed, or interchanged. The incorrect credential test is performed before the correct credential test. Alternative embodiments include often changing order of execution of correct and incorrect credentials tests so that a disallowed AP is not able to exploit a predictable pattern to evade detection by these tests, repeating each of the correct and 
However, Stieglitz more specifically teaches wherein the automatic classification is an iterative process, comprising: in response to determining that the AP attribute related to an AP in the first set of APs has been updated, instructions to automatically re-classify at least the AP in the first set of APs (Stieglitz, Fig. 4, para. 0089 teach a set of classifications that includes managed APs, friendly APs, and rogue APs. Re-classifying each access point based on at least one function of a second set of at least one property of the access point, the second set of properties including the first set of properties. Para. 0091 discloses the classification into one of a managed AP, a friendly AP, or a rogue of all access points in a managed WLAN system, e.g., the APs in the AP database. Para. 0036 teaches maintaining a database called the configuration database that contains configuration parameters such as the radio plan that assigns frequencies and transmit powers and other configuration parameters such as beacon intervals to the APs under its control. The Configuration Database also includes an AP database that includes information on the managed APs, e.g., a list of the managed APs together with some data related to these APs, such as the location of the APs and the power the APs are able to transmit at, and any classification of the APs. Para. 0052 teaches the MAC address, by configuration, by RSSI, by location, by IP address properties, and so forth, into one of a set of classes, e.g., managed AP’s, friendly APs, or rogue APs. Para. 0074 teaches the Configuration Database and is automatically updated from time to time).
.

Claims 49, 55, 57, 60, 62, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view of Saha as applied to claim 48, 59 and 65 above, and further in view of Halabian et al. U.S. Patent Application Publication 2019/0246293, hereinafter Halabian.

Regarding Claim 49, Bhagwat in view of Saha disclose the method of Claim 48. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose determining, based on the automatic classification, that a third subset of APs in the set of APs are classified into a second class, wherein the first class represents a first environment and the second class represents a second environment different from the first class.
However, Halabian more specifically teaches determining, based on the automatic classification, that a third subset of APs in the set of APs are classified into a second class, wherein the first class represents a first environment and the second class represents a second environment different from the first class (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Halabian. Halabian provides a solution which enables the APs with higher priorities to obtain better service if a revenue function over the segment is maximized. The method enables using RRM optimization algorithms to optimize a network segment at specified time by executing RRM threads through a RRM scheduler (Halabian Abstract; Paragraph [0009-0022]).

Regarding Claim 55, Bhagwat in view of Saha disclose the method of Claim 48. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose wherein the automatic classification of the set of APs is based on an environment of the set of APs.
However, Halabian more specifically teaches wherein the automatic classification of the set of APs is based on an environment of the set of APs (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the priority factors, the optimization providing a measure of service to an AP that depends on a priority factor associated with the AP. In some embodiments, the predefined criteria includes at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Halabian. Halabian provides a solution which enables the APs with higher priorities to obtain better service if a revenue function over the segment is maximized. The method enables using RRM optimization algorithms to optimize a network segment at specified time by executing RRM threads through a RRM scheduler (Halabian Abstract; Paragraph [0009-0022]).

Regarding Claim 57, Bhagwat in view of Saha disclose the method of Claim 48. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose wherein the first class represents an environment in which the first subset of APs is deployed.
However, Halabian more specifically teaches wherein the first class represents an environment in which the first subset of APs is deployed (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the priority factors, the optimization providing a measure of service to an AP that depends on a priority factor associated with the AP. In some embodiments, the predefined criteria includes at least one of service class, annual seasons, special events, AP hardware, AP software version, standard specifications, environmental factors, logistic and organizational policies; Priority to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Halabian. Halabian provides a solution which enables the APs with higher priorities to obtain better service if a revenue function over the segment is maximized. The method enables using RRM optimization algorithms to optimize a network segment at specified time by executing RRM threads through a RRM scheduler (Halabian Abstract; Paragraph [0009-0022]).

Regarding Claim 60, Bhagwat in view of Saha disclose the non-transitory machine-readable storage medium of Claim 59. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose instructions to determine, based on the automatic classification, that a third subset of APs in the set of APs are classified into a different class, wherein the same class represents a first environment and the different class represents a second different environment.
However, Halabian more specifically teaches instructions to determine, based on the automatic classification, that a third subset of APs in the set of APs are classified into a different class, wherein the same class represents a first environment and the different class represents a second different environment (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the priority factors, the optimization providing a measure of service to an AP that depends on a priority factor associated with the AP. In some embodiments, the predefined criteria includes at least one of service class, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Halabian. Halabian provides a solution which enables the APs with higher priorities to obtain better service if a revenue function over the segment is maximized. The method enables using RRM optimization algorithms to optimize a network segment at specified time by executing RRM threads through a RRM scheduler (Halabian Abstract; Paragraph [0009-0022]).

Regarding Claim 62, Bhagwat in view of Saha disclose the non-transitory machine-readable storage medium of Claim 59. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose wherein the automatic classification of the set of APs is based on an environment of the set of APs.
However, Halabian more specifically teaches wherein the automatic classification of the set of APs is based on an environment of the set of APs (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the priority factors, the optimization providing a measure of service to an AP that depends on a priority factor associated with the AP. In some embodiments, the predefined criteria includes at least one of service class, annual seasons, special events, AP hardware, AP software version, standard specifications, environmental factors, logistic and organizational policies; Priority to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the teachings of Halabian. Halabian provides a solution which enables the APs with higher priorities to obtain better service if a revenue function over the segment is maximized. The method enables using RRM optimization algorithms to optimize a network segment at specified time by executing RRM threads through a RRM scheduler (Halabian Abstract; Paragraph [0009-0022]).

Regarding Claim 64, Bhagwat in view of Saha disclose the non-transitory machine-readable storage medium of Claim 59. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose wherein the same class represents an environment in which the first subset of APs is deployed.
However, Halabian more specifically teaches wherein the same class represents an environment in which the first subset of APs is deployed (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the priority factors, the optimization providing a measure of service to an AP that depends on a priority factor associated with the AP. In some embodiments, the predefined criteria includes at least one of service class, annual seasons, special events, AP hardware, AP software version, standard specifications, environmental factors, logistic and organizational policies; Priority to indoor and outdoor APs 15 in different seasons of the year, e.g., priority to outdoor in warm seasons and indoor in cold seasons).


Regarding Claim 66, Bhagwat in view of Saha disclose the system of Claim 65. Bhagwat in view of Saha disclose access point classification of a first and second subset of APs but fail to explicitly disclose wherein the same class represents an environment in which the first subset of APs is deployed.
However, Halabian more specifically teaches wherein the same class represents an environment in which the first subset of APs is deployed (Figure 5; Paragraph [0019-0020, 0060-0079 and 0091-0108] The processor is configured to define AP priority factors based on predefined criteria. The processor is further configured to perform an RRM optimization based on the priority factors, the optimization providing a measure of service to an AP that depends on a priority factor associated with the AP. In some embodiments, the predefined criteria includes at least one of service class, annual seasons, special events, AP hardware, AP software version, standard specifications, environmental factors, logistic and organizational policies; Priority to indoor and outdoor APs 15 in different seasons of the year, e.g., priority to outdoor in warm seasons and indoor in cold seasons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha with the .

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view of Saha and Halabian as applied to claim 55 above, and further in view of Stieglitz.

Regarding Claim 56, Bhagwat in view of Saha and Halabian disclose the method of Claim 55. Bhagwat in view of Saha and Halabian disclose automatic classification and implicitly discloses updating classification based on different criteria but fails to explicitly disclose determining, based on the automatic classification, that the classification of the second subset of APs in the set of APs is changed from the first class to a second class.
However, Stieglitz more specifically teaches determining, based on the automatic classification, that the classification of the second subset of APs in the set of APs is changed from the first class to a second class (Stieglitz, Fig. 4, para. 0089 teach a set of classifications that includes managed APs, friendly APs, and rogue APs. Re-classifying each access point based on at least one function of a second set of at least one property of the access point, the second set of properties including the first set of properties. Para. 0091 discloses the classification into one of a managed AP, a friendly AP, or a rogue of all access points in a managed WLAN system, e.g., the APs in the AP database. Para. 0036 teaches maintaining a database called the configuration database that contains configuration parameters such as the radio plan that assigns frequencies and transmit powers and other configuration parameters such as beacon intervals to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwat in view of Saha and Halabian with the teachings of Stieglitz. Stieglitz provides a solution in which the APs classified in a managed wireless network are reclassified dynamically providing improved security (Stieglitz Abstract; Paragraph [0002-0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abou Saleh et al. U.S. Patent Application Publication 2020/0314962 – Auto-Channel Selection of a Wireless Access Point

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414